DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steven Isbel et al., SU 2020/0285784 A1.




displaying a first environment screen of an application program, the first environment screen comprising a virtual object in a first scene, and the first environment screen being a screen in which the virtual environment is observed in a first observation manner (i.e. manipulate a virtual character in virtual space – Para 20; display an exterior scene in the virtual environment – Fig. 5D);

 receiving a moving operation based on which the virtual object is moved from the first scene to a second scene, the first scene and the second scene being two different scenes of the virtual environment (i.e. a user navigates a virtual character in 3D space to move the character from the exterior scene to an interior scene – Para 87); 

adjusting the first observation manner to a second observation manner according to the moving operation, the first observation manner corresponding to the first scene, and the second observation manner corresponding to the second scene (i.e. receive input and display a corresponding viewpoint, where the viewpoint may be a dynamic exterior to interior swapping viewpoint – Para 78); and 

displaying a second environment screen of the application program, the second environment screen comprising the virtual object in the second scene, and the second 


Claim 2, Isbel discloses the method according to claim 1, wherein the adjusting comprises: detecting that the virtual object is moved from an outdoor scene to an indoor scene according to the moving operation (i.e. a user navigates a virtual character in 3D space to move the character from the exterior scene to an interior scene – Para 87); and adjusting the first observation manner corresponding to the outdoor scene to the second observation manner corresponding to the indoor scene based on detection (i.e. receive input and display a corresponding viewpoint, where the viewpoint may be a dynamic exterior to interior swapping viewpoint – Para 78).  



Claim 3, Isbel discloses the method according to claim 2, wherein the first observation manner corresponding to the outdoor scene comprises a manner in which a camera model observes the virtual environment at a first distance from the virtual object (i.e. the exterior scene is observed from a distance and viewable as the user walks toward a building in the scene – Para 86; Fig. 5D), and the second observation manner corresponding to the indoor scene comprises a manner in which the camera model observes the virtual environment at a second distance from the virtual object (i.e. the 



Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 11-12, the corresponding rationale as applied in the rejection of claims 2 and 3 apply herein.


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven Isbel et al., SU 2020/0285784 A1as applied to claims 1 and 10 above, and further in view of Atsushi Inomata et al., US 2018/0032230 A1.


Claims 4 and 13, Isbel discloses the method according to claim 2, wherein the first observation manner corresponding to the outdoor scene comprises a manner in which a camera model observes the virtual environment from a first perspective (i.e. providing various viewpoints, including a birds eye viewpoint, a third person viewpoint and a first 

Isbel fails to disclose an angle between a direction of the first perspective and a horizontal direction in the virtual environment being less than an angle between a direction of the second perspective and the horizontal direction, which Inomata discloses (i.e. a first HMD inclination and perspective views the environment using a smaller angular range of a polar angle, e.g. alpha, about the horizontal visual axis – Fig. 7A; Para 74; and a second HMD inclination and perspective view of the environment using a larger angular range of an azimuth, e.g. beta, about the horizontal visual axis – Fig. 7B; Para 74).

It would have been obvious at the effective date of invention to include Inomata’s angle between a direction of the first perspective and a horizontal direction in the virtual environment being less than an angle between a direction of the second perspective and the horizontal direction with the method of Isbel because changing the visual field of the camera controls the visual field in accordance with user movement, which provides .




Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619